Citation Nr: 0302061	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  94-14 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE


Entitlement to special monthly compensation under the 
provisions of 38 C.F.R. § 3.350(g) for inactive tuberculosis.


REPRESENTATION

Veteran represented by:	Robert Bryzman, Attorney-at-
law


ATTORNEY FOR THE BOARD

C. Kedem





INTRODUCTION

The veteran had active military service from September 1965 
to July 1967.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a July 1993 determination of the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO) which 
denied entitlement to special monthly compensation under 38 
C.F.R. § 3.350(g) for inactive tuberculosis.  The veteran 
duly appealed the RO's determination and, by a July 30, 1996 
decision, the Board denied the benefit sought.  The veteran 
then appealed the Board's decision to the U.S. Court of 
Veterans Appeals, now designated the Court of Appeals for 
Veterans Claims (Court).

While the case was pending before the Court, the VA Office of 
General Counsel, on behalf of the Secretary of Veterans 
Affairs, and the veteran's attorney, filed a Joint Motion for 
Remand.  The Court granted the motion in a June 1998 Order, 
vacated the Board's July 30, 1996, decision, and remanded the 
matter to the Board.

In December 1998, the Board remanded this matter for further 
development of the evidence, pursuant to instructions in the 
Joint Motion for Remand.  Specifically, the Board asked that 
the RO obtain medical records from the Houston VA Medical 
Center (MC) or other appropriate repository of records, and 
secure copies of all treatment records pertaining to the 
veteran dated prior to August 1968, particularly treatment 
records and X-ray examination reports dated in November 1967.  
Upon review of the record, the Board finds that such 
development was accomplished satisfactorily.  See Stegall v. 
West, 11 Vet. App. 268 (1998).




FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
tuberculosis was received on September 3, 1968, more than one 
year after his separation from active military service in 
July 1967.

2.  The veteran was not receiving or entitled to receive 
compensation in accordance with 38 C.F.R. § 3.350(g) on 
August 19, 1968.


CONCLUSIONS OF LAW

1.  VA has fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2002).  

2.  The veteran may not be paid special monthly compensation 
benefits under the provisions of 38 U.S.C.A. §§ 1114, 5110(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.350(g)(2), 3.400(b)(2) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether yet another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of 
various items of RO correspondence, the statement of the case 
provided to the veteran in November 1993, and the 
supplemental statement of the case (SSOC) sent to him in 
October 2000, the veteran has been given notice of the 
information necessary to substantiate his claim.

In addition, the veteran was advised of the specific VCAA 
requirements in the SSOC sent to him in September 2002.  It 
thus appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370 
(2002) (requiring Board to identify documents in the record 
which identify respective duties of appellant and VA under 
the VCAA).

The Board notes that, in the SSOCs issued to the veteran in 
October 2000 and September 2002, the RO styled the issue on 
appeal as whether there had been clear and unmistakable error 
(CUE) committed in the decision not to award special monthly 
compensation under 38 C.F.R. § 3.350(g) for the veteran's 
arrested tuberculosis.  However, since the RO's denial of 
that benefit in its July 1993 determination was appealed in a 
timely manner to the Board, the Board's July 1996 decision 
was timely appealed to the Court, and the Court's July 1998 
remand vacated the Board's July 1996 decision, there has 
never been finality attached to the July 1993 denial.  
Therefore, since CUE must be shown only when the challenged 
determination has become final, under 38 C.F.R. § 3.105(a), 
the veteran is not required to establish CUE in this matter.

In view of the foregoing, we find that VA has satisfied its 
duty to assist the veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertaining to his 
claim, under both former law and the new VCAA.  38 U.S.C.A. § 
5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C. §§ 
5103 and 5103A (West Supp. 2002)).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

II.  Factual Background

The veteran's service medical records are negative for 
complaints or findings referable in any way to tuberculosis.  
His July 1967 military separation medical examination report 
shows that his lungs were normal upon clinical evaluation, 
and that his chest X-ray was negative.  The veteran's DD Form 
214 shows that he was discharged from active service in July 
1967.

In September 1968, more than one year after his service 
separation, the veteran submitted his original claim for 
disability benefits, on VA Form 21-526 (Veteran's Application 
for Compensation or Pension), in which he sought service 
connection for tuberculosis.  Upon receipt of the claim, the 
RO obtained August and September 1968 VA treatment records 
from the Houston VAMC, showing diagnoses of active pulmonary 
tuberculosis.  

A September 1968 hospitalization report notes that the 
veteran had been referred to that facility after a chest X-
ray performed in conjunction with a recent routine physical 
had revealed an abnormality.  On admission, the veteran 
reported that all of his previous chest X-ray examinations 
had been normal.  However, the VA examiner noted that a 
review of the veteran's medical records showed that he had 
previously undergone a chest X-ray at the Houston VAMC in 
November 1967, in connection with complaints of back pain.  
The examiner noted that "that X-ray was interpreted as 
normal although in retrospect [the veteran] did have an early 
infiltration in the right apex."

Based upon the foregoing evidence, by November 1968 rating 
decision, the RO granted service connection for pulmonary 
tuberculosis, moderately advanced, active, and assigned it a 
100 percent disability rating effective from the date of the 
veteran's original claim in September 1968.  

Following a March 1971 VA medical examination which showed 
that the veteran's tuberculosis was inactive, the RO 
decreased the disability rating for his pulmonary 
tuberculosis to zero percent, effective from October 1971.  

In a March 1973 decision, the Board denied a compensable 
evaluation for pulmonary tuberculosis.

In June 1986, the veteran sent a letter to the Disabled 
American Veterans (DAV) organization (which was then his 
claims representative) in which he indicated, "I totally 
disagree with your reply regarding my entitlement to the 'Q' 
award."  The DAV apparently forwarded the veteran's letter 
to the RO.  The RO treated the veteran's letter as a claim 
for special monthly compensation pursuant to 38 C.F.R. 
§ 3.350(g) for inactive pulmonary tuberculosis.  

By October 1986 letter, the RO denied the veteran's claim on 
the basis that he had not been entitled to receive disability 
compensation for tuberculosis on August 19, 1968, as required 
by applicable provisions of law.  The veteran did not 
respond.

In December 1992, the veteran contacted the RO and requested 
special monthly compensation pursuant to 38 U.S.C.A. § 
314(q).  He acknowledged being aware that the provision of 
law to which he referred had been repealed, but he asserted, 
in effect, that he is eligible for such benefits because he 
had been entitled to receive disability compensation for 
tuberculosis prior to the date of such repeal. 

By a July 1993 determination, the RO again denied the 
veteran's claim, and he appealed the RO's determination to 
the Board.

In its July 1996 decision, the Board denied special monthly 
compensation under 38 C.F.R. § 3.350(g) for inactive 
tuberculosis, on the basis that the veteran had not been 
receiving or entitled to receive disability compensation for 
tuberculosis on August 19, 1968, which was the date of repeal 
of 38 U.S.C.A. § 314(q).  In its decision, the Board noted 
that the provisions of 38 C.F.R. § 3.350(g) provide, in 
pertinent part, that for a veteran who was not receiving or 
entitled to receive compensation for tuberculosis on August 
19, 1968, special monthly compensation for inactive 
tuberculosis is not payable.  The Board noted that the 
effective date of the veteran's award of service connection 
for tuberculosis was in September 1968, and had been based 
upon the date of receipt of his original claim.

In the July 1996 decision, the Board also considered the 
veteran's contentions to the effect that he should be paid 
special monthly compensation because the November 1967 VA X-
ray report showed that he had had tuberculosis, and that he 
was therefore entitled to disability compensation at that 
time, prior to August 19, 1968.  However, the Board rejected 
this contention as a basis for awarding special monthly 
compensation.  Specifically, the Board found that 
"[a]lthough the veteran has presented clinical evidence that 
he had tuberculosis prior to August 19, 1968, his original 
claim of service connection for tuberculosis was not received 
until September 3, 1968, more than one year after he was 
discharged from service in July 1967."  Therefore, the Board 
concluded that "[s]ince the veteran did not file his 
original claim for VA compensation benefits within one year 
after his separation from service, he was not entitled to the 
payment of compensation earlier than the date of receipt of 
application therefor.  38 C.F.R. 3.400(b)(2)(ii)."

The veteran appealed the Board's decision to the Court.  
While the case was pending before the Court, the parties 
filed a Joint Motion for Remand.  In the Court Order dated 
June 17, 1998, the Board's July 30, 1996, decision was 
vacated and the matter was remanded to the Board.

In the June 1998 Joint Motion for Remand, the parties stated 
that the Board had failed to provide adequate reasons and 
bases for its July 30, 1996, decision.  The Joint Motion 
stated that "on remand . . . the Board must address whether 
the [a]ppellant 'would have been entitled to receive a 
different decision on a service-connection-related issue' 
based upon the VA medical evidence available in November 
1967."  In addition, citing Bell v. Derwinski, 2 Vet. App. 
611 (1992), the parties noted "[p]arenthetically" that the 
November 1967 VA treatment record and X-ray report had not 
been associated with the claims folder.  Thus, the parties 
noted that "[u]pon remand, efforts should be made to secure 
and consider those records."

In December 1998, the Board remanded this matter to give the 
RO the opportunity to obtain medical records from the Houston 
VAMC or other appropriate repository of records, and to 
secure copies of all treatment records pertaining to the 
veteran dated prior to August 1968, particularly examination 
reports dated in November 1967.

In March 1999, the RO asked to Houston VAMC to provide all 
treatment records pertaining to the veteran dated prior to 
August 1968, and particularly treatment records and X-ray 
examination reports dated in November 1967.

That month, the Houston VAMC responded that it had no records 
pertaining to the veteran.

By September 2000 and September 2002 supplemental statements 
of the case, the RO determined that no revision was warranted 
in the decision to deny special monthly compensation for 
arrested tuberculosis. 

III.  Law and Regulations

Longstanding law is clear that the effective date of an award 
based upon an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of the application therefor.  38 U.S.C.A. § 
5110(a) (West 1991).  This statutory provision is implemented 
by a regulation which provides that the effective date for 
disability compensation will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  The date of entitlement to an award of 
service connection, whether on a direct or presumptive basis, 
is the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service; otherwise, it will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

Under some circumstances, the date of VA outpatient or 
hospital examination, or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of an informal claim.  38 C.F.R. § 3.157(b)(1) 
(2002).  This may be done so long as a formal claim for 
compensation has previously been allowed, or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  38 C.F.R. 
§ 3.157(b) (2002).

Active tuberculosis is a specified chronic disease, which is 
presumed to have been incurred in service, although not 
otherwise established as such, if manifest to a degree of ten 
percent or more within three years of the date of separation 
from service.  38 U.S.C. § 1112(a)(1) (2002); 38 C.F.R. § 
3.307(a)(3) (2002); see 38 U.S.C.A. § 1101(3) (2002); 38 
C.F.R. § 3.309(a) (2002).  Evidence of activity on 
comparative study of X-ray films showing pulmonary 
tuberculosis within the three-year presumptive period for 
chronic disease will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods, but service connection and an 
evaluation may be assigned only from the date of such 
diagnosis or other evidence of clinical activity.  38 C.F.R. 
§ 3.371(a) (2002).

A service department diagnosis of active pulmonary 
tuberculosis will be accepted unless designated medical 
personnel certify that such diagnosis was incorrect.  38 
C.F.R. § 3.374(a) (2002).  A diagnosis of active pulmonary 
tuberculosis by VA medical authorities as the result of 
examination, observation, or treatment generally will be 
accepted for rating purposes.  38 C.F.R. § 3.374(b).  
However, a diagnosis of active pulmonary tuberculosis by 
private physicians on the basis of their examination, 
observation, or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinical, X-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  38 
C.F.R. § 3.374(c).

Prior to August 19, 1968, a monthly rate of $67 was the 
minimum compensation payable for inactive tuberculosis 
(complete arrest).  This was special monthly compensation 
provided under 38 U.S.C.A. § 314 (q).  In August 1968, 38 
U.S.C.A. § 314(q) was repealed.  Pub. L. No. 90-493, § 4(a) 
(Aug. 19, 1968, 82 Stat. 809).  Pursuant to that change in 
statutory law, 38 C.F.R. 3.350(g)(2) pertinently states, 
"For a veteran who was not receiving or entitled to receive 
compensation for tuberculosis on August 19, 1968, the special 
monthly compensation authorized [in cases of inactive 
tuberculosis with complete arrest under (g)(1)] is not 
payable."

As noted above, the effective date of service connection on a 
presumptive basis, such as in this case, is the date 
entitlement arose, if the claim is received within one year 
after separation from active duty; otherwise it is the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C. § 5110(a) (2002); 38 C.F.R. 
§ 3.400(b)(2)(ii) (2002).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When 
the positive and negative evidence relating to a veteran's 
claim are in approximate balance, the veteran prevails.  
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is inapplicable.  Id. at 1365.

IV.  Analysis

Although the record contains clinical evidence that the 
veteran had tuberculosis prior to August 19, 1968, his 
original claim of service connection for tuberculosis was not 
received until early in September 1968, more than one year 
after he was discharged from service in July 1967.  Since the 
veteran did not file his original claim for VA compensation 
benefits within one year after his separation from service, 
he was not entitled to the payment of compensation earlier 
than the date of receipt of application therefor.  38 C.F.R. 
§ 3.400(b)(2)(ii).  Hence, the law is dispositive in this 
case.

The medical evidence demonstrating that the veteran had an 
early infiltration in the right lung in November 1967 was the 
basis for the award of service connection for pulmonary 
tuberculosis in 1968.  By Board decision in March 1973, it 
was determined, following a review of the evidence, that the 
veteran's pulmonary tuberculosis had been inactive for 
several years.  More recently, in July 1986, the RO denied 
the benefit requested herein.  The evidence furnished 
pursuant to the Board's December 1998 remand does not shed 
any new light on this situation, which essentially turns upon 
the law and not the facts.  Consequently, his claim of 
entitlement to special compensation under the provisions of 
38 C.F.R. 3.350(g) lacks legal merit and must be denied by 
operation of law, because he was not receiving or entitled to 
receive compensation for tuberculosis on August 19, 1968.  
See Sabonis, supra.

When viewed in the light most favorable to the veteran, the 
evidence indicates that his tuberculosis had its onset in 
approximately November 1967.  See 38 U.S.C.A. § 5107; 
Gilbert, supra.  Because that was within his first post-
service year, the veteran would have been entitled to service 
connection for tuberculosis prior to August 19, 1968, had he 
applied for compensation prior to that date.  See 38 C.F.R. § 
3.307.  However, as the evidence unequivocally indicates, he 
did not.  The effective date of service connection on a 
presumptive basis is the date entitlement arose, if the claim 
is received within one year after separation from active 
duty; otherwise it is the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(ii).  Because he filed a 
claim of service connection for tuberculosis more than one 
year after service, the effective date must be the date of 
receipt of his claim, that is, the September 1968 date 
assigned by the RO.  Id.  Accordingly, special monthly 
compensation for tuberculosis cannot be granted.  38 C.F.R. 
§ 3.350(g).

The Board fully understands the underlying rationale of the 
veteran's contentions on appeal.  As his attorney succinctly 
stated in a Supplemental Argument dated in October 1998, at 
p. 2-3, "it is indisputable that appellant would have been 
entitled to receive benefits for his tuberculosis, based both 
on the contemporaneous VA physician assessment of the 
November 1967 x-ray, the VA's decision to grant appellant 
benefits for service connected tuberculosis based on that x-
ray, and the BVA's acknowledgement that appellant has 
provided clinical evidence that he had active tuberculosis 
prior to August 19, 1968."  (Emphasis added.)  We must 
respectfully point out, however, that "would have been 
entitled to receive" is not the equivalent of "receiving or 
entitled to receive" benefits.  Therefore, given that the 
veteran did not file a claim for compensation before 
September 1968, any earlier medical records indicating the 
presence of tuberculosis would not qualify as an informal 
claim, and the law is clear that he was not entitled to 
compensation for tuberculosis on August 19, 1968.

To some extent, it appears that the veteran and his attorney 
have raised what amounts to a theory of relief couched in 
equity, under the theory that, because the factual record 
supports a diagnosis of tuberculosis before the repeal of  38 
U.S.C.A. § 314(q) and before the veteran filed his original 
compensation claim, fairness dictates that the special 
monthly compensation sought in this case must be awarded.  
However, the Board is bound by the law in such matters, and 
is without authority to grant benefits on an asserted 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104(a); Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

Because the medical evidence clearly indicates that the 
veteran filed a claim of service connection for tuberculosis 
after August 19, 1968, he is not entitled to special monthly 
compensation for that disability.  Id.; 38 C.F.R. 3.350(g).  
Furthermore, because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is 
inapplicable.  Ortiz, supra.  


ORDER

Entitlement to special monthly compensation under the 
provisions of 38 C.F.R. § 3.350(g) for inactive tuberculosis 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

